 

Exhibit 10.1

 

AMENDMENT NO. 3 TO PROMISSORY NOTE

 

This Amendment No. 3 (this “Amendment”) to the promissory note dated August 14,
2020, is by and between Verus International, Inc., a Delaware corporation (the
“Company”) and Donald P. Monaco Insurance Trust (the “Holder”).

 

RECITALS

 

WHEREAS, the Company issued the Holder a promissory note dated January 26, 2018
in the original principal amount of $530,000, as amended, as attached hereto as
Exhibit A (the “Note”);

 

WHEREAS, the Company and Holder desire to amend the timing of payments of
principal and interest.

 

WHEREAS, the Company and Holder agree that so long as the principal and interest
payment schedule, as amended by this Agreement, is satisfied by the Company, the
Company will not be in default pursuant to the payment of principal and interest
of the Note.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

 

1. Amendment to Principal and Interest. The existing language of paragraph 1 (a)
– Principal and Interest, shall be amended and restated in its entirety as
follows:

 

“The unpaid principal of this Note, and all accrued but unpaid interest thereon,
totaling $774,368.53, shall be due and payable as follows:

 

  ● $25,000.00 within one (1) business day upon execution of this Amendment by
Company and Holder;   ● $75,000.00 on August 31, 2020;   ● $125,000.00 on
September 30, 2020;   ● $150,000.00 on November 2, 2020;   ● $175,000.00 on
November 30, 2020; and   ● $224,368.53 on December 31, 2020.

 

As of the date of the Amendment, the outstanding balance, including accrued
interest of this Note, totaling $741,356.85, shall accrue interest at a rate per
annum of 18% until paid in full.”

 



-1-

 

 

2. Status of Default. The Company and Holder acknowledge and agree that so long
as the principal and interest payment schedule, as amended by this Agreement, is
satisfied by the Company, the Company will not be in default pursuant to the
payment of principal and interest of the Note. For the sake of clarity, the
Company shall be in default pursuant to the payment of principal and interest of
the Note if any payment is less than the amount due or any payment is not wire
transferred to a bank account specified by Holder before 12:00 noon, eastern
time, on the payment due date pursuant to paragraph 1 (f) – Manner and
Application of Payments.

 

3. Miscellaneous. Except as expressly modified by this Amendment, all terms,
conditions and provisions of the Note shall continue in full force and effect as
set forth therein. Each party represents and warrants to the other party that
this Amendment has been duly authorized, executed and delivered by it and
constitutes a valid and legally binding agreement with respect to the subject
matter contained herein. Each party agrees that the Note, as amended by this
Amendment, constitutes the complete and exclusive statement of the agreement
between the parties, and supersedes all prior proposals and understandings, oral
and written, relating to the subject matter contained herein. This Amendment may
be executed in any number of counterparts, each of which shall be deemed an
original and all of which together shall constitute one instrument. In the event
that any signature is delivered by facsimile transmission, or by e-mail delivery
of a “.pdf” format data file, such signature shall create a valid and binding
obligation of the party executive (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

IN WITNESS HEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

  VERUS INTERNATIONAL, INC.               By: Anshu Bhatnagar   Title: Chief
Financial Officer         HOLDER         DONALD P. MONACO INSURANCE TRUST      
        By: Donald P. Monaco   Title: Trustee

 



-2-

 

 

EXHIBIT A

NOTE

 

See attached.

 



-3-

 